The offense is possession of intoxicating liquor in a dry area for the purpose of sale; the punishment, a fine of $300.00.
No complaint appears anywhere in the record before this Court. Hence no jurisdiction is shown in the county court. See Article 415, C. C. P.; and Olivares v. State, 76 S.W.2d 140.
The judgment is reversed and the prosecution ordered dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                ON STATE'S MOTION FOR REHEARING.